Title: From Thomas Jefferson to the Speaker of the House of Delegates, 10 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council Mar. 10. 1781

At the request of Major General Baron Steuben expressed in the inclosed letter, I take the liberty of laying it before you. The number of Militia necessary to be called into the field, and time of their being there, we begged the Baron to advise. He did so. Apprehending deficiencies, we ordered a considerably larger number. As soon as we received the Letters informing us of the deficiencies from New Kent, and desertions from Cabin point, finding, that with those of Loudoun, the number would be reduced below what he desired, we ordered 351 from the counties of Chesterfield and Dinwiddie.
The time fixed by the Baron, for the first reinforcement was the 6th instant. Our orders were that they should be there on the 5th or 6th at furthest; they were not there it seems on the 7th.
A Number of Horses were required for special purposes. We furnished the Quarter Master with impressing powers. He applied for militia to aid him in the execution of the powers. We knew that an armed force to impress horses was as unnecessary as it was new. The fact has been, that our Citizens, so far from requiring an armed force for this purpose, have parted with their Horses too easily by delivering them to every man who said he was riding on public business and assumed a right of impressing.
When therefore the militia have on their Hands a sufficiency of real calls to duty, we did not think proper to harrass them in cases where we had reason to believe they were not wished by the Quarter Master as Militia but as Servants. It was mentioned to the Quarter  Master that in our opinion he could and should do but little in this neighborhood, and that of Petersburg, which had been drained by constant impresses; nevertheless we furnished him with blank powers to be exercised where he pleased.
I have the honor to be with very great respect Sir your most obedt. & most humble servt.,

Th: Jefferson

